Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 08/28/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 09/25/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/02/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.
 
Drawings
The drawing submitted on 08/28/2020 is accepted as part of the formal application.





Prior Arts

1.	Fujita et al (US 20150214598)

Regarding claim 1,
Fujita et al, hereinafter Fujita, discloses an antenna module (a wireless module 1, Fig 1) comprising:
a dielectric substrate that has a multilayer structure (dielectric layers 3b, Fig 1; paragraph [0025]);
a first antenna group (an antenna 13, Fig 2) and a second antenna group (an antenna 15, Fig 2) that are provided in the dielectric substrate (Fig 1) and that each include a plurality of antenna elements (Fig 2);
a first power feed circuit (a LSI 8, Fig 1) configured to supply radio-frequency power to the first antenna group; and
a first ground electrode (a ground pattern 11, Fig 2).
Fujita does not teach:
a second power feed circuit configured to supply radio-frequency power to the second antenna group;
a divider configured to divide an inputted radio-frequency signal between the first power feed circuit and the second power feed circuit; and
the first ground electrode (the ground pattern 11) that is provided in the dielectric substrate, wherein
the first power feed circuit and the second power feed circuit are mounted at a mounting surface of the dielectric substrate,
the divider is provided in a first layer closer to the mounting surface than to a second layer in which the first antenna group and the second antenna group are provided in the dielectric substrate,
the divider includes a first path having a first impedance and two second paths having a second impedance higher than the first impedance, and
when the antenna module is viewed in plan view in a normal-line direction with respect to the mounting surface of the dielectric substrate, a cavity is formed at a 


[AltContent: textbox (Fujita et al (US 20150214598))]
    PNG
    media_image1.png
    704
    508
    media_image1.png
    Greyscale


[AltContent: textbox (Fujita et al (US 20150214598))]            
    PNG
    media_image2.png
    520
    505
    media_image2.png
    Greyscale


2.	Onaka et al (US 20200161749)

Regarding claim 1,
Onaka et al, hereinafter Onaka, discloses an antenna module (an antenna module 3, Fig 6A) comprising:
a dielectric substrate that has a multilayer structure (a dielectric substrate having dielectric layers 14 and 24, Fig 6A);
a first antenna group (a first group of radiation electrodes 11a-11d, Fig 6A) and a second antenna group (a second group of radiation electrodes 21a-21d, Fig 6A) that are provided in the dielectric substrate and that each include a plurality of antenna elements (Fig 6A);

a divider (a signal multiplexer-demultiplexer 36, Fig 10) configured to divide an inputted radio-frequency signal between the first power feed circuit and the second power feed circuit; and
a first ground electrode (a ground electrode 13a, Fig 6B) that is provided in the dielectric substrate, wherein
the first power feed circuit and the second power feed circuit are mounted at a mounting surface of the dielectric substrate (Fig 6B),
Onaka does not teach:
the divider is provided in a first layer closer to the mounting surface than to a second layer in which the first antenna group and the second antenna group are provided in the dielectric substrate,
the divider includes a first path having a first impedance and two second paths having a second impedance higher than the first impedance, and
when the antenna module is viewed in plan view in a normal-line direction with respect to the mounting surface of the dielectric substrate, a cavity is formed at a portion of the first ground electrode, the portion facing at least the second paths of the divider.
[AltContent: textbox (Onaka (US 20200161749))]             
    PNG
    media_image3.png
    526
    377
    media_image3.png
    Greyscale

[AltContent: textbox (Onaka (US 20200161749))]              
    PNG
    media_image4.png
    468
    391
    media_image4.png
    Greyscale
            


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “the divider is provided in a first layer closer to the mounting surface than to a second layer in which the first antenna group and the second antenna group are provided in the dielectric substrate, the divider includes a first path having a first impedance and two second paths having a second impedance higher than the first impedance, and when the antenna module is viewed in plan view in a normal-line direction with respect to the mounting surface of the dielectric substrate, a cavity is formed at a portion of the first ground electrode, the portion facing at least the second paths of the divider”. These features reflect the application’s invention and are not taught by the pertinent prior arts Fujita (US 20150214598) and Onaka (US 20200161749). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Fujita and Onaka to include features of claim 1.
Dependent claims 2-20 are considered to be allowable by virtue of their dependencies on claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HAI V TRAN/Primary Examiner, Art Unit 2845